Order entered September 22, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00960-CV

                            JOHN SAKYI, Appellant

                                        V.

                       ABENA FOSUA SAKYI, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-16018

                                     ORDER

      Before the Court is appellee Abena Fosua Sakyi’s Objection to Setting Case

for Oral Argument, requesting that this appeal be submitted on the briefs. Upon

further review, the Court has determined that oral argument will not significantly

aid it in determining the legal and factual issues presented in the appeal. See TEX.

R. APP. P. 39.1(d). Accordingly, we GRANT appellee’s request. The appeal will

be submitted without oral argument on November 9, 2022.
/s/   LESLIE OSBORNE
      JUSTICE